Citation Nr: 9912569	
Decision Date: 05/07/99    Archive Date: 05/12/99

DOCKET NO.  97-20 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether the June 1950 rating decision to deny service 
connection for pes planus was clearly and unmistakably 
erroneous.

2.  Whether new and material evidence has been submitted in 
order to reopen the claim for service connection for pes 
planus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Pickard, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1944 to October 
1945.

This appeal arises before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) from a 
rating decision of October 1996 from the Nashville, 
Tennessee, Regional Office (RO). 


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  In a June 19, 1950, rating decision, the RO denied 
service connection for bilateral pes planus.  The veteran was 
notified of this decision and of his appellate rights in July 
1950.  He did not appeal that rating action.

3.  The RO's denial of service connection for bilateral pes 
planus in June 1950 was not consistent with the evidence of 
record and with the law and regulations in effect at that 
time.

4.  The RO committed clear and unmistakable error in the 
rating decision of June 1950 as it was shown that bilateral 
pes planus had its onset in service.  

5.  Since the veteran's claim has been granted on the basis 
of clear and unmistakable error in the rating decision of 
June 1950, the question of whether new and material evidence 
has been submitted to reopen the claim has been rendered 
moot.


CONCLUSIONS OF LAW

1.  The June 19, 1950, rating decision, which denied the 
veteran's claim for service connection for bilateral pes 
planus, was clearly and unmistakably erroneous as bilateral 
pes planus was incurred in service.  38 U.S.C.A. §§ 1110, 
1131, 5107, 7105 (West 1991); 38 C.F.R. § 3.63 (1949); 38 
C.F.R. § 3.105(a) (1998).

2.  No controversy or benefits exist warranting a 
determination as to whether new and material evidence has 
been submitted to reopen the claim for service connection for 
pes planus. 38 U.S.C.A. § 7104 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  That is, the Board finds that he has presented a 
claim which is plausible.  The Board is also satisfied that 
all relevant facts have been properly developed.  Therefore, 
no further development is required in order to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).

Unappealed rating decisions by the RO are final absent clear 
and unmistakable error.  38 U.S.C.A. § 7105 (West 1991).  
Previous determinations, which are final and binding, 
including decisions of service connection, will be accepted 
as correct in the absence of clear and unmistakable error 
(CUE).  38 C.F.R. § 3.105(a) (1998).

"Clear and unmistakable error is a very specific kind of 
'error'.  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds cannot differ, that the 
result would have been manifestly different but for the 
error."  Fugo v. Brown, 6 Vet.App. 40, 43 (1993). 



In order for there to be a valid claim of CUE, there must 
have been an error in the prior adjudication of a claim based 
on the record then before the RO.  See Russell v. Principi, 3 
Vet.App. 310, 313 (1992)(en banc).  In Russell, the United 
States Court of Appeals for Veterans Claims (Court) defined 
CUE as follows: Either the correct facts, as they were known 
at the time, were not before the adjudicator or the statutory 
or regulatory provisions extant at the time were incorrectly 
applied....[CUE is] the sort of error which, had it not been 
made, would have manifestly changed the outcome...[It is an 
error that is] undebatable, so that it can be said that 
reasonable minds could only conclude that the original 
decision was fatally flawed.  Thus, even where the premise of 
error is accepted, if it is not absolutely clear that a 
different result would have ensued, the error complained of 
cannot be, ipso facto, clear and unmistakable.  Id. 

In Damrel v. Brown, 6 Vet. App. 242 (1994), the Court 
elaborated on the proper test to determine if there is clear 
and unmistakable error, as previously set forth in Russell.  
In Damrel, the Court held that for there to be clear and 
unmistakable error "(1) '[e]ither the correct facts, as they 
were known at the time, were not known before the adjudicator 
(i.e., more than a simple disagreement as to how the facts 
were weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied,' (2) 
the error must be 'undebatable' and of the sort 'which had it 
not been made, would have manifestly changed the outcome at 
the time it was made,' and (3) a determination that there was 
clear and unmistakable error must be based on the record and 
law that existed at the time of the prior adjudication in 
question." 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 
1991). 


Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d). 

The evidence of record includes the veteran's service medical 
records (SMR's).  The SMR's include a Report of Physical 
Examination and Induction, dated in February 1944, and which 
demonstrates that no defects or diseases were noted.  The 
examination report specifically states that the feet were 
evaluated as normal.  A September 1945 treatment note 
reflects that the veteran was complaining of some problem 
with his feet, but the handwriting was not clearly legible.  
In any event, when the veteran was examined for service 
separation purposes, there was a medical diagnosis of pes 
planus, second degree, mild, asymptomatic.  There is a 
notation of "EPTS" following the diagnosis, and which is 
assumed to mean "existed prior to service."

A June 1950 letter from the veteran's wife has been 
associated with the claims folder.  This letter indicates 
that the veteran never complained of foot problems before 
entering service, but that shortly after his return from 
service that he reported foot pain.  

A June 1950 rating decision denied the veteran's claim for 
service connection for pes planus.  The rating decision 
indicated that although the separation examination 
demonstrated a diagnosis of pes planus, that the SMR's did 
not show a foot injury or other causative factor while in 
service.  The veteran did not appeal this decision.

The Board notes that the regulations in effect at the time of 
the original claim state the veteran will be considered to 
have been in sound condition when examined, accepted and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at entrance into service, or where clear and 
unmistakable evidence 


demonstrates that an injury or disease existed prior to 
acceptance and enrollment and was not aggravated by such 
service.  Relative to notation at enlistment, only those 
defects, infirmities, and disorders recorded at the time of 
examination are to be considered as noted.  38 C.F.R. § 3.63 
(1949). 

The veteran contends that there was clear and unmistakable 
error in the rating decision of June 1950.  He specifically 
argues that the RO failed to apply the presumption of 
soundness that arouse regarding his physical condition upon 
his entrance into active service.  The Board agrees.

The evidence of record indicates that there were no clinical 
findings on the veteran's entrance examination demonstrating 
the presence of any type of foot defect or disorder.  On the 
contrary, the induction examination specifically states that 
the veteran's feet were evaluated as "normal."  The SMR's 
indicate that the veteran had at least one incident of foot 
problems during active duty.

The veteran's separation examination provides a clear 
diagnosis of pes planus, second degree, mild, asymptomatic.  
The RO denied the veteran's claim in June 1950 holding that 
the SMR's did not show a foot injury or other causative 
factor while in service.

The Board finds that the RO committed clear error in the June 
1950 rating decision.  Under the regulations in effect at the 
time of the veteran's original claim, he was to be considered 
to have been in sound condition when he was examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at entrance into service.  As 
noted above, there was no foot disability found or evidence 
of pes planus on objective examination upon entrance into the 
military.  Nor was there any evidence of record that would 
have clearly and unmistakably demonstrated that he had pes 
planus during the period prior to his active duty service.  
Thus, the RO's 


denial of the veteran's claim violated the presumption of 
soundness provision found at 38 C.F.R. § 3.63 as it existed 
at the time when the veteran filed his original claim.  Had 
this determination not been made the outcome of the veteran's 
claim would have been manifestly different. 

It is the opinion of the Board that the presumption of 
soundness at the time of the veteran's enlistment concerning 
the pre-service existence of a pes planus was not rebutted by 
clear and unmistakable evidence to the contrary.  The Board 
notes that the separation examination contains the notation 
of "EPTS."  However, the Board would emphasize that this 
notation is not supported by any medical findings or other 
evidence included in the SMR's.  More importantly, the 
objective documentation shows that the veteran's feet were 
evaluated as normal upon entrance to active duty.  The Board 
must therefore find that the notation of "EPTS" on the 
separation examination, standing by itself, does not meet the 
high threshold of clear and unmistakable evidence that it was 
then required to rebut the presumption of soundness that 
arose when the veteran was examined for service.  Even if 
there had been some indication that pes planus did preexist 
service, the evaluation of normal feet upon entrance coupled 
with the medical finding of second degree pes planus upon 
separation from service would have at minimum suggested that 
there was some evident increase in disability during service.  
Such a finding would have lead to the conclusion that the 
veteran's foot problems were aggravated during service. 

For the foregoing reasons, the Board concludes that the June 
1950 rating decision was clearly and unmistakably erroneous 
in denying service connection for bilateral pes planus.  
Accordingly, service connection is granted for bilateral pes 
planus on the basis that it was incurred in service.

As the Board has decided that the original June 1950 RO 
decision contained clear and unmistakable error, and service 
connection has been established for the veteran's bilateral 
pes planus, the issue of whether new and material evidence 
has been submitted in order to reopen the claim for service 
connection for pes planus is dismissed as moot.  


ORDER

Clear and unmistakable error having been committed in the 
rating decision of June 19, 1950, that denied service 
connection for bilateral pes planus, service connection for 
said disability is granted.

The question of whether new and material evidence has been 
submitted to reopen the claim for service connection for pes 
planus is dismissed.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

 

